Citation Nr: 1507796	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a retroactive award of Dependents Educational Assistance (DEA).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.  The appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma that denied the appellant's claim of entitlement to DEA based on delimiting date of January 9, 2006.  This case currently arises from the RO in Seattle, Washington.

The Board remanded this appeal in July 2012 to afford the appellant a Board hearing.  A hearing was scheduled for March 2014, but was cancelled.  The Board will proceed accordingly.  See 38 C.F.R. § 20.702 (2014).  

The Veteran, who is the appellant's father, has an appeal pending on issues unrelated to the instant appeal.  Those issues will be addressed in a separate document.


FINDINGS OF FACT

1.  The appellate was born in November 1972 and is the son of the Veteran.  

2.  The Veteran was awarded a permanent and total disability rating in November 1997; this P&T rating was made effective from November 1991, and the Veteran was mailed notice of this decision in January 1998.  

3.  The appellant filed an application for education benefits in September 2009.  


CONCLUSION OF LAW

The criteria for award of retroactive payment of DEA benefits under 38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.1033, 21.3021, 21.3041, 21.4131 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, there are several facts not in dispute.  First, that the appellate was born in November 1972 and is the son of the Veteran.  Second, that the appellant completed a training during 1992 to 2001.  It is also not in dispute that the Veteran was awarded has been awarded a permanent and total (P&T) disability rating.  The decision awarding the P&T rating was made in November 1997.  This P&T rating was made effective from November 1991.  The Veteran was mailed notice of this decision in January 1998.  The appellant filed an application for education benefits in September 2009.  

A.  Applicable Law

A child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a P&T disability after the child's 18th birthday but before the child's 26th birthday.  38 C.F.R. § 21.3041(a)(2).  The term "first finds" means the effective date of the P&T rating or the date VA first notifies the veteran of that rating, whichever is more advantageous to the child.  See 38 C.F.R. § 21.3021(s).  

If the effective date of the P&T rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated P&T disabled, or 8 years after the beginning date the child elects. The child can elect as a beginning date- (A) The effective date of the P&T rating; (B) The date VA notifies the veteran of the veteran's P&T rating; or (C) Any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).  

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability, or on or before the date the veteran's death occurred, or on or before the 91st day of listing by the Secretary concerned of the member of the Armed Forces on whose service eligibility is claimed as being in one of the missing status categories of §21.3021 (a)(1)(iv) and (3)(ii). 38 C.F.R. § 21.3040(c).  

No person is eligible for educational assistance beyond his or her 31st birthday, except as provided under §21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.  In an exceptional case special restorative training may be provided in excess of 45 months under see §21.3300.  38 C.F.R. § 21.3040(d).  

The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance. If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by §21.1033, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the informal claim.  If a formal claim is filed other than as described in paragraph (b)(1) of this section, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided in paragraph (b)(1) or (b)(2) of this section, as appropriate.  38 C.F.R. § 21.1029(b).  

The first time an individual claims educational assistance administered by VA for pursuit of a program of education, he or she must file an application for educational assistance using a form the Secretary prescribes for that purpose.  38 C.F.R. § 21.1030(a).  

VA must receive a claim for an extended period of eligibility provided by §21.3047, §21.5042, §21.7051, §21.7551, or §21.9535 by the later of the following dates:  (1) One year from the date on which the spouse's, surviving spouse's, veteran's, reservist's, or other eligible individual's original period of eligibility ended; or  (2) One year from the date on which the spouse's, surviving spouse's, veteran's, reservist's, or other eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  

VA may extend for good cause a time limit within which a claimant or beneficiary is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension only when the following conditions are met:  (i) When a claimant or beneficiary requests an extension after expiration of a time limit, he or she must take the required action concurrently with or before the filing of that request; and  (ii) The claimant or beneficiary must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e).  

Pursuant to the Veterans Benefits and Health Care Improvement Act of 2000, when determining the effective date of an award under chapter 35, the Secretary may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision.  An individual referred to in paragraph (1) is an eligible person who--(A) submits to the Secretary an original application for educational assistance under chapter 35 of this title within one year of the date that the Secretary makes the rating decision; claims such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received by the Secretary; and would have been entitled to such educational assistance for such course pursuit if the individual had submitted such an application on the individual's eligibility date.  38 U.S.C.A. § 5113(b); 38 C.F.R. § 21.4131(e).  

The term "initial rating decision" means with respect to an eligible person a decision made by the Secretary that establishes (i) service connection for the death of the person from whom such eligibility is derived or (ii) the existence of the service-connected total disability permanent in nature (or, in the case of a person made eligible under section 3501(a)(1)(E), the total disability permanent in nature incurred or aggravated in the line of duty in the active military, naval, or air service) of the person from whom such eligibility is derived, as the case may be.  38 U.S.C.A. § 5113(b(3).  

VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a).  

B.  Discussion

The appellant turned 26 in November 1998, which was after the effective date of the P&T rating, which was effective from November 1991.  Accordingly, he would not meet the prerequisite criteria to elect the beginning date of his eligibility on this basis.  See 38 C.F.R. § 20.3041(a)(2)(ii).  

However, it is more advantageous to the appellant to consider the date VA first notified the Veteran of his P&T rating, which was January 1998.  See 38 C.F.R. § 21.3021(s).  Based on this date, his eligibility could extend to November 2003, which is when he turned 31.  See  38 C.F.R. § 21.3040(d).  However, he did not apply for eligibility until September 2009, which is beyond the date he was required to file his claim, and he did not file a claim for an extended period of eligibility.  

The Veterans Benefits and Health Care Improvement Act of 2000 also does provide a basis for allowing a retroactive effective date of the award under chapter 35 because the appellant did not submit an original application for educational assistance under chapter 35 within one year of January 1998, the date of notice.  See 38 U.S.C.A. § 5113(b).  

In various statements the appellant has expressed his belief that the RO willfully or negligently withheld information about his potential eligibility for education benefits, which resulted his delayed application.  Although the applicable law allows for extensions of time based on a finding of good cause, the applicable law also specifically directs that "VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim will not extend the time periods allowed for these actions."  38 C.F.R. § 21.1033(a).  Accordingly, the appellant's arguments cannot support a finding of good cause.  

In conclusion, there is no basis upon which to grant the appellant a retroactive award and payment of educational assistance benefits under Chapter 35.  Accordingly, the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to a retroactive award of Dependents Educational Assistance is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


